           Case 1:19-cr-00870-JMF Document 60 Filed 02/03/21 Page 1 of 1



                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                       Attorneys at Law
                                 100 Lafayette Street, Suite 501
                                     New York, NY 10013

Franklin A. Rothman                                                           Tel: (212) 571-5500
Jeremy Schneider                                                              Fax: (212) 571-5507
Robert A. Soloway
David Stern
Rachel Perillo
                                                              February 3, 2021

BY ECF and EMAIL
Hon. Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                 Re:    United States v. Mustapha Raji
                        19 Cr. 870 (JMF)

Dear Judge Furman:

     I represent Mr. Raji in the above referenced matter, and am
writing, without objection from AUSA McLeod, to request a one (1)
week extension of the time to file the defendant’s reply to the
government’s opposition papers. The reply is presently due on
Friday, February 5th, with the next court conference scheduled
for May 10th.

     If your honor has any questions or requires additional
information, please do not hesitate to contact me.

        Thank you in advance for your consideration in this matter.


                                                              Sincerely,


                                                              Jeremy Schneider

JS/sc                                                Application GRANTED. The Clerk of Court is directed
cc: AUSA Dina McLeod                                 to terminate Doc. #59. SO ORDERED.
    AUSA Eun Young Choi




                                                                   February 3, 2021
